United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
                        REVISED DECEMBER 15, 2005
                                                                       November 29, 2005
                 IN THE UNITED STATES COURT OF APPEALS
                                                                     Charles R. Fulbruge III
                          FOR THE FIFTH CIRCUIT                              Clerk


                              No. 04-30944
                        consolidated w/ 05-30012


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                  versus

LAULETTE MARIE LOVE,

                                                  Defendant-Appellant.



           Appeals from the United States District Court
               for the Eastern District of Louisiana



Before REAVLEY, HIGGINBOTHAM, and GARZA, Circuit Judges.

PATRICK E. HIGGINBOTHAM, Circuit Judge:

     Defendant     Laulette    Love        challenges    the   lower      court’s

imposition as a condition of supervised release that she pay

restitution previously ordered by a North Carolina federal district

court. We conclude that the imposition of the condition was proper

and affirm.

                                       I

     In 2001, defendant Laulette Love pleaded guilty in Louisiana

district   court   to   one   count    of    attempted   and   two    counts     of

completed credit card fraud.          As part of her plea agreement, she
agreed to pay restitution in accordance with the Victim and Witness

Protection Act (VWPA)1 and the Mandatory Victims Restitution Act

(MVRA),2 statutes respectively allowing and mandating restitution

to victims of specified crimes.       The court sentenced her to sixteen

months of imprisonment to be followed by three years of supervised

release. It also ordered her to pay $11,000 in restitution to City

Financial Bank, one of the victims.

     After Love completed her prison term and about one year of

supervised release, the Government moved to revoke her release

after she tested positive for drug use, absconded from supervised

released, was convicted of forgery in Washington state, and had not

kept up with her monthly restitution payments.           The judge revoked

her release and sentenced her to eighteen months of imprisonment

followed by eighteen months of supervised release.                The judge

imposed as a condition of this release not only that Love pay the

remaining restitution previously ordered in this case, but also

that she should pay about $50,000 in unpaid restitution ordered by

a North Carolina federal district court following a credit card

fraud conviction in 1993.3     After detailing Love’s lengthy criminal

history and multiple convictions for fraud, the court stated that

the only reason it was reimposing a term of supervised release was


     1
         18 U.S.C. §§ 3663.
     2
         18 U.S.C. §§ 3663A.
      3
        Love’s supervised release term for that conviction had expired without
revocation even though she had not paid that restitution.

                                      2
to require Love to pay some of the restitution owed.             Love appealed

this judgment.

      She also filed a motion to correct sentence under FED. R. CRIM.

P. 35, arguing that restitution for losses beyond the scope of

conviction could not be imposed as a condition of supervised

release under § 3563(b)(2), as applied through § 3583(d), the

statute governing conditions of supervised release.4             The district

court   denied    the   motion,    holding    that    it   had   not   ordered

restitution under that part of § 3583(d) allowing it to impose

restitution under § 3563(b)(2), but instead had exercised its power

under the last part of § 3583(d), the catch-all provision allowing

it to impose conditions “it considers to be appropriate,” to order

Love to comply with a previously existing order.                    Love also

appealed this decision, and, pursuant to her motion, the appeals

were consolidated because they involve essentially the same issue.

                                      II.

      The single, narrow issue in this case is whether a court can

impose, as a condition of supervised release, that the defendant

pay the unpaid restitution ordered as part of a sentence by another




      4
        18 U.S.C. § 3583(d) gives judges discretion to impose as a condition of
supervised release “any condition set forth as a discretionary condition on
probation in section 3563(b)(1) through (b)(10) and (b)(12) through (b)(20), and
any other condition it considers to be appropriate.” See also United States v.
Del Barrio, ___ F.3d ___ (5th Cir. 2005) (discussing the conditions on
probation).

                                       3
federal court in another federal case.5              Such a question of law is

reviewed de novo.6

      A    federal     court   cannot    order      restitution   “except     when

authorized by statute.”7              There are two sources of statutory

authority.      First, 18 U.S.C. § 3556 provides that a district court

may or shall order restitution as part of a sentence “in accordance

with” the VWPA and the MVRA.             In Hughey v. United States,8 the

Supreme Court held that restitution under the VWPA is limited to

loss to victims of the offenses of conviction; in United States v.

Mancillas,      this   court   expanded      that   limitation    to   the   MVRA,

allowing restitution for losses from the same scheme, conspiracy,

or pattern, in accordance with the statutory language.9 Because

there was no evidence that Love’s North Carolina offenses were part

of the same scheme, conspiracy, or pattern as her underlying

offenses here, the district court could not - and did not - rely on

§ 3556 for the latter, contested order of restitution.

      Instead, the court relied on the other statutory authority for

restitution, 18 U.S.C. § 3583, the statute dealing with imposition

      5
        It is irrelevant that the district court imposed this condition on
supervised release after revoking a previous term of supervised release. A court
after revocation can impose conditions that it did not impose initially, as long
as it had the statutory authority to impose them initially. Johnson v. United
States, 529 U.S. 694, 713 (2000); 18 U.S.C. § 3583(h).
      6
          United States v. Ibarra, 965 F.2d 1354, 1357 (5th Cir. 1992).
      7
          United States v. Bok, 156 F.3d 157, 166 (2d Cir. 1998).
      8
          495 U.S. 411, 415 (1990).
      9
          172 F.3d 341, 343 (5th Cir. 1999).

                                         4
of supervised release.         Under § 3583(d), the court is required to

impose certain conditions of supervised release, such as the

condition that the defendant not commit another crime during the

term of release.        In addition, that section provides that

      The court may order, as a further condition of supervised
      release, to the extent that such condition-
           (1) is reasonably related to the factors set forth in
               section 3553(a)(1), (a)(2)(C), and (a)(2)(D);
           (2) involves no greater deprivation of liberty than is
               reasonably necessary for the purposes set forth in
               section 3553(a)(2)(B), (a)(2)(C), and (a)(2)(D); and
           (3) is consistent with any pertinent policy statements
               issued by the Sentencing Commission pursuant to
               28 U.S. C. 994(a);
      any condition set forth as a discretionary condition of
      probation in section 3563(b)(1) through (b)(10) and (b)(12)
      through (b)(20), and any other condition it considers to be

      appropriate.10

One   of     the    discretionary     conditions    of   probation,     section

3563(b)(2), authorizes an order of “restitution to a victim of the

offense under section 3556 (but not subject to the limitation of

[the VWPA] or [the MVPA]).”            Love argues that the inapplicable

“limitation” to which § 3563(b)(2) refers is the limitation in the

VWPA and the MVPA that those sections apply only to certain crimes,

not the Hughey limitation that restitution must be to victims for

losses resulting from the offenses of conviction.                Although this

argument seems correct,11 we need not rule on it because the


      10
           These requirement are essentially restated in U.S.S.G. § 5D1.3(b).

      11
        The text of § 3563(b)(2) limits restitution to victims of “the offense,”
a phrase almost identical the VWPA phrase construed by the Court in Hughey.
Furthermore, authorities discussing the nature of the inapplicable “limitation”
mentioned in § 3563(b)(2) focus on the type of crime, not the Hughey limitation.

                                         5
district      court   explicitly       did       not   rule   on   it.        Rather,    it

ostensibly used its discretion under the last part of § 3583(d),

the catch-all provision allowing it to impose “any other condition

it considers to be appropriate.”

      Love contends, in a sort of ejusdem generis argument, that the

court cannot order under the catch-all provision what it could not

order under the specific provision.12                  She finds support for this

contention in United States v. Cottman, in which the Third Circuit

foreclosed      reliance    on   the    catch-all        provision       to    support   a

restitution order not permitted by § 3563(b)(2): “[T]he order of

restitution must follow the provisions of § 3563....otherwise, the

‘catch-all’ exception prong of § 3583(d) would swallow the rule.”13

The Government cites three cases which it argues disagree with

Cottman. Only one is arguably on point,14 United States v. Daddato,


See U.S.S.G. § 5E1.1(a)(2) (restitution may be ordered even “if the offense is
not an offense for which restitution is authorized...but otherwise meets the
criteria for an order of restitution under that section”); United States v.
Dahlstrom, 180 F.3d 677, 686 (5th Cir. 1999) (noting that even if restitution is
not permitted for the underlying crime under the VWPA, “a district court may
order restitution within the context of supervised release”); United States v.
Bok, 156 F.3d 157, 166-67 (2d Cir. 1998). Finally, numerous circuit courts have
expressly held that the Hughey limitation applies to § 3563(b)(2). See Gall v.
United States, 21 F.3d 107, 109-110 (6th Cir. 1994); United States v. Romines,
204 F.3d 1067, 1068-69 (11th Cir. 2000); United States v. Rosser, No. 91-5856,
1992 WL 113384, at *1 (4th Cir. May 29, 1992) (unpub.) (the Government conceded
the issue).
      12
        The Government does not argue, and there is no reason to think, that any
of the probation conditions other than § 3563(b)(2) could apply.
      13
           142 F.3d 160, 169-70 (3d Cir. 1998).
      14
        The other two are Bok, 156 F.3d at 166, and Dahlstrom, 180 F.3d at 686.
As we described, see supra note 11, these cases held that the “enumerated crime
limitation” of the VWPA and the MVRA does not apply to § 3563(b)(2), not that the
Hughey limitation does not apply to § 3563(b)(2).       They do not address the

                                             6
and that case may not disagree with Cottman after all.15                 In any

event, again, we need not address this issue because the district

court held that, even if Cottman were the rule in this circuit, the

court here did not make a separate order of restitution, it merely

ordered that Love pay previously ordered restitution - a general

condition    on   supervised     release    proper    under    the   catch-all

provision and not addressed by the specific provision.                  Whether

that characterization of the order is correct is the heart of this

case.

      To explain its characterization, the district court cited

United States v. Howard, in which the district court ordered

restitution as part of a sentence for bank fraud and later, upon

revocation of supervised released, ordered payment of the unpaid



holding of Cottman.

      15
         996 F.2d 903, 904 (7th Cir. 1993). In Daddato, the court ordered the
defendant pay $3,650 in “buy money” back to the Government as a condition of
supervised release. The court upheld the order under the catch-all provision of
§ 3583(d) while noting that the Government was obviously not a “victim” of a
convicted crime (meaning that restitution could not have been ordered pursuant
to § 3563(b)(2) if the Hughey limitation applied). But the court focused on the
nature of repaid “buy money” as money going to the Government to pay the cost of
investigation, holding that repaid buy money was not normal restitution as
envisaged by the statute which led to the Hughey limitation. It even considered
repayment of buy money a kind of “community service.” In other words, the court
did not consider the district court to be ordering something under the catch-all
provision that was expressly excluded under the specific provision. Furthermore,
in holding that the statute which led to Hughey did not “occupy the field” of
criminal restitution in general, the court focused on the fact that the statute
dealt with compensating victims - implicitly holding that it did occupy the field
of criminal restitution to victims, as is the case here. In short, the court in
Daddato simply held that a district court could order the repayment of buy money
as a condition of supervised release under the catch-all provision - not that a
court could order restitution to a victim as a condition of supervised release
under the catch-all provision when it could not do so under the specific
provision dealing with restitution.

                                       7
restitution previously ordered.                     In rejecting an ex post facto

challenge by the defendant, this court held that the “district

court did       not   impose      a   second       restitution      order,    but   merely

recognized the prior imposition of restitution which had not been

paid when the supervised release was revoked.”16                       Love argues that

her case is different from Howard’s in a critical respect: in

Howard, the same district court which convicted him ordered him to

pay restitution previously ordered in the same case for the same

offense.        Here,   by   contrast,         the    court       ordered   Love    to   pay

restitution ordered in different jurisdiction in a different case

for   a    different    offense.          She      argues    that    her    case,   unlike

Howard’s, implicates the concern addressed in Cottman: use of the

catch-all      provision     to       circumvent       the    Hughey    restriction      of

restitution to victims of the underlying offense.                       She also argues

that the       Government      in     United       States    v.   Miller    conceded     the

position she advances here.17

      Moreover, Love argues, affirming the district court here would



      16
           220 F.3d 645, 647 (5th Cir. 2000).
      17
         No. 03-11217, 2005 WL 768757 (5th Cir. Apr. 6, 2005). The question in
Miller was how to construe the language in United States v. Stout, 32 F.3d 901,
904 (5th Cir. 1994), that “[s]entencing courts are permitted to impose
restitution as a condition of supervised release to the extent agreed to by the
government and the defendant in a plea agreement.” Miller argued that a court
could not order restitution as a condition of supervised release in the absence
of a plea agreement. The Government took the more narrow position that agreement
to restitution as a condition of supervised release in a plea agreement was
required only where restitution was foreclosed by statute because it was for
conduct beyond the counts of conviction. The court avoided the issue by deciding
that, even if the defendant’s consent in a plea agreement was required, Miller
had so consented.

                                               8
be constitutionally troubling. Both Article III, Section 2 and the

Vicinage Clause of the Sixth Amendment mean that she could not have

been prosecuted in the Louisiana district court for her North

Carolina crimes, meaning that the lower court here could not have

issued the original restitution order.         She argues that allowing a

district court to enforce a criminal order it could not issue is

improper.     Furthermore, she contends that ordering her to pay

restitution in the North Carolina case effects double jeopardy.18

      We agree with the district court that its order was not a new

order of restitution, and thus proper under § 3583(d).                  It is

critical to remember that our task here is to interpret a statute -

does the catch-all provision in § 3583(d) authorize the order at

issue, or does it not?     Love makes a good ejusdem generis argument,

but   the   strong   countervailing       evidence   of   statutory   intent,

combined with the broad text of the catch-all provision, outweigh

that instructive canon. It is clear that Congress thinks people on

supervised release must not commit other crimes,19 and it would be

contempt for Love not to pay the restitution ordered by the North



      18
        She points out that the probation officer and prosecutor in her North
Carolina case allowed her supervised release to expire without attempting to
revoke it. Arguing that one of the purposes of the Double Jeopardy Clause is to
provide repose to the defendant, see United States v. Rodriguez, 612 F.2d 906,
921 (5th Cir. 1980), she contends that the lower court’s order here effectively
revives an expired possibility of incarceration.       But see infra note 20
(discussing whether her obligation to pay had expired and whether she could be
incarcerated by the North Carolina court for contempt for failure to pay).
      19
         See 18 U.S.C. § 3583(d) (stating that a mandatory condition of
supervised release is that the defendant not commit another crime); U.S.S.G. §
5D1.3(a)(1) (same).

                                      9
Carolina district court.20        Furthermore, Congress has stated that

parents on supervised release must obey previously existing child

support orders issued by any court - a condition almost identical

to the one here.21         While it is probable that the catch-all

provision would not allow a court to order in the first instance

restitution for which Congress implicitly has denied authorization

by now allowing it under § 3563(b)(2), the catch-all provision does

allow a court to order compliance with a previously existing order,

a practice of which Congress has specifically indicated approval.22

      We are not persuaded by Love’s constitutional arguments.                As

the Government points out, no one has successfully challenged the



      20
          Love argues that her obligation to pay the North Carolina restitution
expired when her North Carolina supervised release expired, meaning there could
be no contempt. This appears incorrect. See United States v. Berardini, 112
F.3d 606, 611 (2d Cir. 1997); United States v. Rostoff, 164 F.3d 63, 65 (1st Cir.
1999); but see United States v. O’Brien, 109 Fed. Appx. 49 (6th Cir. 2004);
United States v. Webb, 30 F.3d 687, 691-92 (6th Cir. 1994) (Jones, J.
concurring). She also argues that the federal contempt statute, 18 U.S.C. § 401,
limits a court’s ability to punish contempt to contempt of its own authority.
This misses the point. If the restitution order survived the expiration of her
supervised released, it would still be a violation of the law for Love not to pay
the previously ordered restitution, even if only the North Carolina court could
punish her for that offense. The lower court here, by ordering Love to comply
with the order of another court, was simply ordering her to obey the law.
Finally, we note again that the purpose here is to determine how to interpret §
3583(d) - it would not change our conclusion if Love’s failure to pay was not
contempt.
      21
         18 U.S.C. § 3563(b)(20); U.S.S.G. § 5D1.3(c)(4). Love argues that the
analogy to child support orders is self-defeating in that, because both the
Sentencing Guidelines and § 3563(b)(20) expressly authorize such a condition, it
highlights the lack of such express authorization for the condition here. But
if there were an express condition allowing for the order here, then no analogy
would be needed - analogies have logical force precisely because they require an
inferential step.
      22
        Although the Government’s concession in Miller is not controlling, we
note that it is inapplicable here because we hold that the lower court did not
impose a new order of restitution.

                                       10
imposition     of   the   child    support    condition    on   constitutional

grounds.23     More importantly, we disagree with her contention,

critical to both of her arguments, that the court below was

punishing Love for her North Carolina crimes.                   The court was

setting a condition of supervised release for her present crimes,

which constitutes punishment for those crimes.             All conditions of

supervised release restrict a defendant’s freedom, and a defendant

who   has    committed    crimes   in   the   past   may   have   her   freedom

restricted more than a first-time offender.             Treating a defendant

with a record differently than a defendant without a record does

not necessarily mean that you are subjecting the former to double

jeopardy or somehow trying the defendant in an improper venue.24

      Having rejected Love’s ejusdem generis argument, we note that

a condition imposed under the catch-all provision must still

satisfy the factors in § 3583(d)(1)-(3) - that it is related to a



      23
         Love’s argument that, because child support orders in states in the
Fifth Circuit are a civil matter, there is no Article III or Sixth Amendment
problem for the child support condition on supervised release, is unconvincing
because in some states the non-payment of child support orders is criminal.
Thus, one can imagine a state criminal order to pay child support followed by the
imposition in federal court of a condition of supervised release that the parent
follow the criminal order. But Love’s argument that, because child support
orders are always state orders, there is no Double Jeopardy problem for the child
support condition on supervised release, is correct.

      24
         See United States v. Witte, 515 U.S. 389, 400 (1995) ("In repeatedly
upholding such recidivism statutes [such as three-strikes laws], we have rejected
double jeopardy challenges because the enhanced punishment imposed for the later
offense is not to be viewed as either a new jeopardy or additional penalty for
the earlier crimes, but instead as a stiffened penalty for the latest crime[.]");
United States v. Conner, 886 F.2d 984, 985 (8th Cir. 1989) (upholding the Armed
Career Criminal Act against a Double Jeopardy challenge), cert. denied, 493 U.S.
1089 (1990); United States v. Presley, 52 F.3d 64, 68 (4th Cir. 1995) (same).


                                        11
punitive goal, is no greater than necessary, and is consistent with

a policy statement of the Sentencing Commission. Because Love does

not challenge on appeal the district court’s application of those

factors, we do not address the issue.

     For the foregoing reasons, the district court’s judgment is

AFFIRMED.




                                12